                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

NOEL JACKSON, #10553-062,                        )
                                                 )
                               Petitioner,       )
                                                 )
vs.                                              )     Case No. 18-cv-01772-SMY
                                                 )
T. G. WERLICH,                                   )
                                                 )
                               Respondent.       )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

       Petitioner Noel Jackson brought this habeas corpus action pursuant to 28 U.S.C. § 2241 in

order to challenge his enhanced sentence under Mathis v. United States, -- U.S. --, 136 S. Ct. 2243

(2016), and Dawkins v. United States, 829 F.3d 549 (7th Cir. 2016). (Doc. 5). The Petition

consisted of little more than case law excerpts. It contained virtually no coherent facts and did not

survive screening under Rules 1(b) or 4 of the Rules Governing § 2254 Cases in United States

District Courts.

       This Court dismissed the Petition without prejudice on November 28, 2018. (Doc. 8).

Petitioner was granted leave to file an Amended Petition on or before December 26, 2018, if he

wished to proceed with this matter. He was warned that failure to file a coherent Amended Petition

setting forth facts and law in support of his request for relief by this deadline would result in

dismissal of the action under Rule 41(b) of the Federal Rules of Civil Procedure. Id.

       The deadline for filing the Amended Petition expired almost two weeks ago. Petitioner

has failed to file an Amended Petition. He has not requested an extension of the deadline for doing

so, and the Court will not allow this matter to linger indefinitely. Accordingly, this habeas action

is dismissed without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.


                                                 1
                                          Disposition

       IT IS HEREBY ORDERED that this habeas action is DISMISSED without prejudice,

based on Petitioner’s failure to comply with the Court’s Order to file an Amended Petition on or

before December 26, 2018 (Doc. 8) and Petitioner’s failure to prosecute his claims. See FED. R.

CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d

466 (7th Cir. 1994).

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       Dated: 1/7/2019

                                                           s/ STACI M. YANDLE
                                                           District Judge
                                                           United States District Court




                                               2
